Billings, C.J.,
dissenting. I disagree that the appeal relative to the validity of the marriage and trust must be reversed pursuant to our holding in Soucy v. Soucy Motors, Inc., 143 Vt. 615, 471 A.2d 224 (1983).
The question of the validity of the marriage, being legal in nature, was heard by a properly constituted court. It is also true that equity has jurisdiction to hear and determine matters relating to trusts, Wade v. Pulsifer, 54 Vt. 45, 69 (1881), and that under Soucy, an assistant judge may not hear matters of *228an equitable nature. In the instant case, however, the presiding judge stated in his findings of fact that:
Assistant Judge Gilbert sat on the jury trial and the trial of the remaining evidence to the court because of consolidation for trial of both actions. All findings of fact relevant to trust issues are those of the presiding judge alone. To the extent a finding relates to both equitable and law fact issues the finding was unanimous.
The record clearly shows that all equitable issues were resolved by the presiding judge without the assistant judge. A remand for a new trial represents a hollow and overburdened interpretation and application of Soucy. On the facts of this case, 1 think the trial court had proper jurisdiction.